EDMONDS, J.,
dissenting.
The majority relies on East McAndrews Neighborhood v. City of Medford, 104 Or App 280, 800 P2d 308 (1990), rev den 311 Or 150 (1991), as authority for rejecting respondents’ argument that the failure of petitioner to serve them by registered or certified mail is a jurisdictional defect. In that case, the respondent moved to dismiss the petition on the ground that it did not show proof of service on LUBA. We held that the failure to serve LUBA was not a jurisdictional defect under ORS 197.850(3)(b), which provides:
*218“Filing of the petition as set forth in paragraph (a) of this subsection, and service of a petition on all persons identified in the petition as adverse parties of record in the [LUBA] proceeding is jurisdictional and may not be waived or extended.”
Our holding was correct, because the statute on its face does not require that the petition show proof of service on LUBA as a jurisdictional requirement, or that LUBA was an “adverse party” within the meaning of the statute. Contrary to the majority’s suggestion, East McAndrews Neighborhood v. City of Medford, supra, is not on point.
Here, the question is whether the failure to serve the petition on adverse parties by registered or certified mail is a jurisdictional defect. The issue requires us to construe ORS 197.850(3)(b) and ORS 197.850(4). Our authority to construe those statutes is limited by ORS 174.010, which provides, in part:
“In the construction of a statute, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained there, not to insert what has been omitted, or to omit what has been inserted[.]”
ORS 197.850(3)(b) expressly provides that service of a petition on all “adverse parties of record” is “jurisdictional and may not be waived or extended.” Petitioner agrees that respondents are adverse parties. ORS 197.850(4) mandates how copies of the petition shall be served on adverse parties so that jurisdiction is acquired. The majority’s assertion that ORS 197.850(3) does not make the failure to serve a copy of the petition on adverse parties of record by registered or certified mail a jurisdictional defect is contrary to the express language of the statutes. The majority suggests that somehow subsection (3)(b) should be read apart from subsection (4). It is an axiom of statutory construction that statutes about the same subject must be construed with reference to each other. Multnomah County v. Luihn et al., 180 Or 528, 178 P2d 159 (1947). That principle is particularly applicable here, because the legislature has told us in subsection (3)(b) that service on adverse parties is a jurisdictional requirement, and then tells us in section (4) how service is to be accomplished.
*219The majority’s reliance on Zurich Ins. Co. v. Diversified Risk Management, 300 Or 47, 706 P2d 178 (1985), and Stroh v. SAIF, 261 Or 117, 492 P2d 472 (1972), is similarly misplaced. The statutes at issue in those cases did not make service by registered or certified mail expressly “jurisdictional,” as does ORS 197.850(3)(b). There, the court held that jurisdiction was accomplished because of actual notice. In the absence of express language to the contrary, nothing restricted the court from construing those statutes to contemplate the acquisition of jurisdiction by other than registered or certified mail. ORS 197.850 is different from the statutes involved in those cases, because the legislature has expressly declared how service is to occur, and that the failure to serve in that manner is a jurisdictional defect. Such a declaration is within the legislature’s prerogative, and this court is without authority to expand the statute to authorize the acquisition of jurisdiction over an adverse party of record by other methods of service.
For these reasons, I dissent. The motions to dismiss should be allowed.